Title: From Thomas Jefferson to Bernard Peyton, 18 July 1823
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
July 18. 23.
When I wrote my lre of the 9th I supposed  a balance in your hands  sfft to answer the calls of that letter, not aware of the curtails which had or would so soon absorb that balance. as appears by your lre of the 10th otherwise some of those calls should have been postponed. I hope that since that you have recd more of my tobo and the rather as Jefferson has for some time been in Bedford to expedite them. not knowing how this may be it gives me great uneasiness to be obliged to ask you to remit for me immediately the sum of 125. D. to Messrs Leroy Bayard & co. of N.Y. which presses.ever & affectionately yoursTh: J.